Citation Nr: 0400456	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to 
include degenerative arthritis and herniated nucleus 
pulposus/degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to December 
1984, with a break in service of seven days during November 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In May 2003, the Board remanded the case for the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge sitting at the RO.  

The veteran provided testimony at a hearing in Montgomery, 
Alabama, before the undersigned in June 2003.  


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
a back disorder on the basis that there was no competent 
evidence of a nexus between current back pathology and the 
veteran's inservice complaints; the veteran did not file a 
timely appeal with respect to that decision.   

2.  The evidence received since the June 1998 rating decision 
consisting of a VA physician's statement suggesting a nexus 
between back pathology and the veteran's period of service 
bears directly and substantially upon the specific matters 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The weight of the competent evidence of record 
demonstrates that the veteran's current degenerative 
arthritis and herniated nucleus pulposus/degenerative disc 
disease of the lumbosacral spine are related to his inservice 
complaints.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  Evidence received since the June 1998 rating decision 
that denied service connection for a back disorder is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

3.  Degenerative arthritis and herniated nucleus 
pulposus/degenerative disc disease of the lumbosacral spine 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for a back 
disorder, and for entitlement to service connection for that 
disability, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran in reopening and granting the 
veteran's claim of service connection for a back disorder, 
and the decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

A June 1998 rating decision denied the veteran's claim for 
service connection for a back disability.  After appropriate 
notice, the veteran did not file a timely appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003)

The basis for the previous denial was that there was no 
competent evidence of a nexus between current back pathology 
and the veteran's inservice complaints.  

Since the June 1998 rating decision is final, the veteran's 
current claim of service connection for a back disorder may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2003).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The June 1998 rating decision determined that the record did 
not include medical evidence of a nexus between the veteran's 
current back pathology and the inservice findings.  Thus, in 
this case, to be new and material the evidence would need to 
be probative of the question of whether there was any nexus 
between the veteran's current back pathology and the 
inservice findings.

The evidence received since the June 1998 rating decision 
includes a VA examination report dated in March 2001 
containing a nexus between the veteran's back pathology and 
his period of service.   This medical opinion was not 
previously of record, and it bears directly and substantially 
upon the specific matters under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the appellant's claim for service connection for 
a back disability is reopened.

Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, given the favorable 
outcome of the Board's consideration of the claim, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard, supra.  


The veteran has contended that he had various injuries during 
service that have resulted in chronic back pathology.  For 
service connection to be granted, the law requires that there 
be a disability and the disability result from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  Service connection for arthritis 
may be granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2003).

The service medical records show that the veteran was seen in 
July 1974 with complaints of upper back pain.  A pulled back 
muscle was noted.  In September 1974, he reported continuing 
back pain, now extending down through his left hip.  The 
impression was "mechanical back."  The veteran was 
prescribed empirin #3 with codeine, and rest and a bed board 
were recommended.  In February and March 1980, the veteran 
reported left dorsal pain from lifting.  The impression was 
dorsal muscle strain.  He was treated with moist heat and 
electrical muscle stimulation.  In March 1981, the veteran 
complained of lower back pain due to bending over.  The 
assessment was acute lower back strain.  He was placed on a 
profile that restricted him from climbing, and prolonged 
standing and pulling.  In June 1981, the veteran was seen 
with complaints of back strain since the previous week.  He 
stated that the pain was worse with flight line duty.  The 
impression was mechanical lower back pain.  He was again 
placed on a profile.  A July 1981 follow-up report stated 
that the veteran's lower back pain was resolved, and he was 
released from the profile.  An October 1981 periodic 
examination report noted resolved lower back strain.  The 
veteran was involved in an automobile accident in October 
1983, however no back injury was noted in the service medical 
records pertaining to this incident.  

On his separation examination in April 1984, the examiner 
noted recurrent back injury, secondary to job injury while 
lifting FB-111 tire.  The spine and other musculoskeletal 
examination was noted as normal.

A VA general medical examination was conducted in October 
1985.  The veteran reported that he developed acute 
lumbosacral strain while lifting heavy equipment in 1981, and 
had experienced chronic low back pain since that time.  The 
pain occasionally radiated to the hips and thighs.  On 
examination, there was full range of motion of the 
lumbosacral spine, and deep tendon reflexes were 2+ 
bilaterally and symmetrical.  The assessment was lumbosacral 
strain, no straight leg raising sign at present, no evidence 
of neurological disease.  

A VA orthopedic examination was conducted in November 1985.  
The veteran reported episodes of back pain during service, 
beginning in 1981.  On examination, he walked on heels and 
toes easily.  He could flex to 90 degrees and touch his toes.  
He could extend his back to 15 degrees, and laterally flex to 
25-30 degrees.  There was no point tenderness over the 
paraspinal muscles or the midline and there was no paraspinal 
muscle spasm.  Straight leg raising test was negative, and 
there was no evidence of muscle atrophy.  X-rays of the back 
were normal.  The impression was repeated low back strains.  

A VA neurological examination was conducted in March 1998.  
The veteran reported daily back pain, and a history of back 
injury during service.  Straight leg raising was 90 degrees 
bilaterally, with pain in the lumbosacral area.  Deep tendon 
reflexes were 1+ bilaterally.  Bending forward or backward 
worsened his back pain.  The impression was neck and back 
pain secondary to arthritis of multiple joints; history of 
neck and back injury.  X-ray showed disc space narrowing at 
L5-S1, with an impression of osteochondrosis noted.

In August 1999, the veteran was seen with complaints of low 
back pain that had worsened since 1995.  He complained of 
sharp, aching pain, with numbness and tingling down the right 
lower extremity.  The pain was worse with sitting.  Straight 
leg raising was positive at 90 degrees and at 45 degrees of 
the right leg.  X-rays showed degenerative joint disease of 
the spine.  The impression was degenerative joint 
disease/degenerative disc disease of the spine.

In September 1999, the veteran was seen with complaints of 
acute exacerbation of low back pain with sciatica.  He was 
noted to have injured his back stepping off a pickup truck.  
The examiner noted his X-rays were the same as previous 
films, and that there were no new findings.  He noted that 
the diagnosis stands as lumbosacral herniated nucleus 
pulposus with sciatica and acute exacerbation secondary to 
trauma.

Magnetic resonance imaging (MRI) conducted in October 1999 
noted severe desiccation of L5-S1, with right paramedian 
herniated nucleus pulposus, and a contusion to L5 and S1.

The veteran underwent an L5-S1 microdiskectomy in September 
2000.

A VA examination was conducted in March 2001.  the veteran 
reported that in 1981 he experienced acute onset of low back 
pain shortly after completed a shift that involved moving 
equipment.  He reported further back problems during his 
remainder of service.  The examiner stated that the veteran's 
history was of pain confined to the back area until the 
September 1999 injury, after which he experienced neurologic 
symptoms.  Examination demonstrated flexion to 70 degrees, 
negative straight leg raising, and some diminished sensation 
in the L5 and S1 dermatomes.  X-rays showed narrowing at the 
L5-S1 level and evidence of laminectomy on the right side.  
There was some anterior spurring.  

The examiner stated:

It is my opinion that the patient may have 
initiated his low back disorder in 1981, 
but that the cause for his right sciatica, 
herniated lumbar disc, and signs of 
contusions noted on MRI are more likely to 
have resulted from his injury in September 
1999 in so far as for the first time he 
volunteers that he had persistent right 
sciatica no matter what he did.  The fact 
that the patient has some spurring at the 
L5-S1 level indicates a long-standing 
problem and supports the initiation of his 
problem in 1981.  

In reviewing the record, the Board notes that the veteran had 
multiple, continuing complaints of low back pain during 
service that twice resulted in his being placed on a profile.  
Recurrent back injury was noted on his service separation 
examination.  On the VA examinations in 1985, he continued to 
complain of low back pain, with complaints of occasional 
radiation of pain to the hips and thighs.  

Contrary to the March 2001 VA examiner's characterization of 
the veteran's history, neurologic complaints and findings 
actually predated the September 1999 injury.  Specifically, 
the March 1998 VA examination noted positive straight leg 
raising test, and the August 1999 treatment note described 
complaints of numbness and tingling down the right lower 
extremity, with findings of straight leg raising positive at 
90 degrees and at 45 degrees of the right leg.  The 
impression at that time was degenerative joint 
disease/degenerative disc disease of the spine.  Moreover, 
the September 1999 treatment record specifically noted that 
the pickup truck injury had not resulted in any new findings, 
and that his diagnosis remained lumbosacral herniated nucleus 
pulposus with sciatica, which had undergone an acute 
exacerbation secondary to trauma.

The March 2001 VA examiner opined that the veteran's back 
"disorder," including the degenerative joint disease of the 
lumbosacral spine, likely began in 1981, with the neurologic 
component attributable to the September 1999 injury.  
However, as noted above, the medical record clearly shows 
that the veteran had neurologic complaints and findings that 
predated the September 1999 injury, and the contemporaneous 
medical evidence found only an acute exacerbation of the 
preexisting pathology.  

Thus, as the medical opinion that attempted to separate the 
causes of the veteran's current back pathology is based on an 
incomplete evidentiary picture, the Board finds no basis to 
differentiate between the various components of the veteran's 
current back disability picture.  The weight of the competent 
evidence of record supports a finding that the veteran's 
current back pathology, consisting of degenerative arthritis 
and herniated nucleus pulposus/degenerative disc disease of 
the lumbosacral spine, is attributable to the injuries and 
complaints noted during service.  Accordingly, service 
connection is appropriate.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened.

Service connection degenerative arthritis and herniated 
nucleus pulposus/degenerative disc disease of the lumbosacral 
spine is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



